Name: Commission Regulation (EEC) No 2305/85 of 9 August 1985 on the monitoring by the Community of exports of steel products to the United States of America
 Type: Regulation
 Subject Matter: trade policy;  iron, steel and other metal industries;  America
 Date Published: nan

 No L 215 / 44 Official Journal of the European Communities 12 . 8 . 85 COMMISSION REGULATION (EEC) No 2305 / 85 of 9 August 1985 on the monitoring by the Community of exports of steel products to the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES , 2 . Export certificates must be made out as follows : ( a ) each certificate may refer to only one licence or to only one extract from a licence : ( b ) the category of product , as provided for in Annex I , should be inserted in box 5 of each certificate ; ( c ) the product description in box 5 of the copies of the certificates must include NIMEXE codes ; (d ) the quantity in tonnes must be indicated by means of a letter T after the figures representing the tonnes and before any fractions of tonnes ; ( e ) no more than one total may be indicated on each certificate ; ( f) the stamp affixed by the customs office which accepted the export declaration must show legibly , on the original and the copies of the certificate , the name of the office and the date of acceptance ; ( g) the number of each certificate must be indicated in box 13 of the licence or extract from a licence to which the certificate refers . Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2302 / 85 of 6 August 1985 on the restriction of exports of certain steel products to the United States of America (*), and in particular Article 4 ( 6 ) thereof, Whereas detailed arrangements should be laid down for monitoring exports of certain steel products to the United States ; Whereas to allow for optimum utilization of all the export opportunities provided for in the Arrangement , the licensing system should be designed so that the development of exports can be monitored as closely as possible ; Whereas it is necessary to authorize the competent authorities of the Member States to take the appropriate measures in cases of loss , theft or destruction of a licence or certificate , HAS ADOPTED THIS REGULATION: 3 . The export licence must be issued within 15 working days of the day of receipt of the exporter's application . 4 . The licence shall be valid for three months from the date of issue . However , each export licence shall be valid only for exports to be effected up to 31 December 1985 . Where , however , supplementary allocations are made in cases of shortage , licences with a period of validity exceeding three months may be issued ; the words 'SPECIAL ISSUE' shall be entered on such licences and on the certificates relating thereto . Article 1 1 . For the products originating in the Community and listed in Annex I , export licences as provided for in Article 4 of Regulation (EEC) No 2302 / 85 shall be issued free of charge by the competent authorities in the Member States (hereinafter referred to as 'the issuing authorities') subject to the conditions laid down in the abovementioned Article 4 . Licences shall be made out on forms conforming to the specimen set out in Annex II and respecting the provisions laid down in Annex IV . For each export of these products , the exporter must make out a certificate on a form conforming to the specimen set out in Annex III and respecting the provisions laid down in Annex IV . Article 2 At the request of the titular holder of the export licence and upon production of the licence , the competent authorities of the Member States may issue one or more extracts from the export licence . These extracts shall be made out on(') See page 17 of this Official Journal . 12 . 8 . 85 Official Journal of the European Communities No L 215 / 45 2 . Unused or partially used licences shall be returned at the latest on the eighth working day following the expiry of their period of validity to the authority in the Member State which issued them . forms conforming to the specimen set out in Annex II and respecting the provisions of Annex IV . Extracts may not be used as a basis for issuing further extracts . When an extract is issued , the quantities of products covered by the said extract shall be deducted from the quantities indicated on the licence from which it has been issued . Extracts shall have the same legal effects as the export licences from which they have been issued and to which they refer . Article 6 1 . The original and the necessary copies of the export licences and of the certificate must be presented in support of the export declaration to the customs office in the Community in which formalities regarding exports of steel products to the United States of America are completed . This office shall : ( a ) deduct the quantity to be exported from the original of the licence ; ( b ) endorse the original and copies of the certificate , return the original to the titular holder of the licence or to his representative so that it may be presented to the customs authorities of the United States of America on importation , keep its own copy and send the authority which issued the export licence and the Commission the copies intended for them . 2 . The copies of the certificates must reach the Commission within three working days following the week in which the customs office endorsed them . Article 3 1 . Export licences may be transferred in whole or in part by their titular holder (hereinafter referred to as 'the transferer') to other producing undertakings or distribution undertakings (hereinafter referred to as 'the transferees') subject to the conditions laid down in Article 4 ( 3 ) of Regulation (EEC ) No 2302 / 85 . 2 . The authority which issued the licence must be informed of such transfer by both the transferer and the transferee . That authority shall , without delay , certify the transfer on the export licence or on the extract and inform the Commission . Transfer shall take effect from the date of this certification . 3 . Where only a part of an export licence is transferred , an extract from export licence should be issued in respect of this part . 4 . Where a licence has been transferred to a transferee in a Member State other than that which issued the licence , the authority which certified the transfer shall , without delay , inform the competent authority of the Member State in which the transferee is situated . 5 . Each licence my be transferred only once . 3 . Where certificates are amended or cancelled with the authorization of the customs office which endorsed them , that office shall also forward copies of th £ amended cancelled certificates to the authority which issued the export licence and to the Commission , within three working days following the week in which it authorized the amendment or the cancellation . 4 . Member Sates may provide for the forwarding of copies to the Commission to take place through a central organization appointed for this purpose .Article 4 Licences or extracts from licences issued by the authorities of a Member State , as well as certificates , declarations and certifications accompanied by the stamp of these authorities , shall have the same legal value in each of the other Member States as such documents issued by the authorities of these Member States as well as certificates , declarations and certifications accompanied by the stamp of these authorities . Article 7 1 . The licence application must include the following information :  a description of the products , specifying the category and the NIMEXE code , in accordance with Annex I ; however , the NIMEXE code is not required if the applicant declares that he wishes to transfer the requested licence , in which case the code must be given by the transferee ,  the quantity of products ( in tonnes), Article 5 1 . Fully used licences shall be returned at the latest on the eighth working day following their last use to the competent authority in the Member State which issued them . No L 215 /46 Official Journal of the European Communities 12 . 8 . 85  the exporter's name or trade-name , address and telephone and telex numbers ,  the consignee's name or trade-name and address ; however , this information is not required if the applicant declares that he wishes to transfer the licence requested , in which case this information must be provided by the transferee ,  the schedule date(s ) of export ,  where appropriate , an indication that the products are intended for temporary importation into the United States of America and re-export in the same state or without having undergone substantial processing . 2 . The exporter must declare that the goods are of Community origin and that the information on his licence application is accurate . 3 . The issue of a licence pursuant to Article 4 ( 1 ) of Regulation (EEC) No 2302 / 85 is subject to the submission of a copy of the contract of sale , except where the applicant declares that he wishes to transfer the requested licence , in which case the copy must be provided by the transferee . 2 . The notifications from the Member States shall include : ( a ) a breakdown of the products by category in accordance with Annex I , and in respect of the information referred to in paragraph 1 ( b ), by NIMEXE code also ; ( b ) a breakdown by licence-holder ; ( c ) an indication of the amounts of each product to be temporarily imported into the United States of America for re-export in the same state or without having undergone substantial processing there . 3 . Within the first 15 days of each month the Members States shall inform the Commission of the amounts in respect of which licences expired in the preceding month . 4 . The Member States shall forward to the Commission , within eight days of issue , a copy of each licence and any extracts therefrom . They shall also forward a copy of each amended or cancelled licence and of amended or cancelled extracts as soon as they have been amended or cancelled . 5 . Where the Commission ascertains that a Member State has issued licences in excess of its allocation for a specific category , it shall notify the State in question that such lincences are in breach of the requirements in force and that the certificates issued on the basis of those licences cannot be considered as certificates within the meaning of the Arrangement . 6 . At the same time as they submit the monthly notifications provided for in paragraph 1 , Member States shall send to the Commission all relevant information concerning infringements of Regulation (EEC) No 2302/ 85 and of this Regulation and any penalties thereby imposed . Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 August 1985 . Article 8 In the case of loss , theft or destruction of the original of an export licence or certificate , the competent authorities which issued or endorsed the said documents may issue or endorse a duplicate . Licences issued and certificates endorsed in this way shall bear the endorsement 'DUPLICATA' in red . Article 9 1 . Within the first 10 days of each month the Member Sates shall notify the Commission of: ( a ) the amounts in respect of which » licences were issued during the preceding month ; ( b ) the amounts exported in the month preceding that referred to in subparagraph ( a ) above . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 August 1985 . For the Commission The President Jacques DELORS 12 . 8 . 85 Official Journal of the European Communities No L 215 / 47 ANNEX I LIST OF PRODUCTS NIMEXE code TS USA number Description CATEGORY 11 Alloy wire rod Wire rods of other alloy iron or steel than stainless steel or tool steel  not tempered , not treated , and not partly manufactured  tempered , treated or partly manufactured 607.4100 607.5900 ex 73.10-11 ( 4 )( 25 )( 190 ) 15 ( 4 ) ( 25 ) ( 19 ° ) ex 73.63-21 ( 4 )( 2S )( 190 ) 29 ( 4 ) ( 25 ) ( 19 ° ) ex 73.73-23 ( 4 )( 25 )( 68 )( 190 ) 24 ( 4 ) ( 25 ) ( 68 ) ( I 'D ) 25 ( 4 ) ( 25 ) ( 190 ) 26 ( 4 )( 2S )(&gt; 9 ° ) 29 ( 4 ) ( 25 ) ( 19 ° ) 33 ( 4 )( 2S )( 68 )( 190 ) 34 ( 4 ) ( 25 ) ( 190 ) 35 ( 4 )( 2S )( 190 ) 36 ( 4 ) ( 25 ) ( 19 ° ) 39 ( 4 ) ( 2S ) ( 190 ) CATEGORY 12 Round and flat wire ex 73.10-30 ( 4 )( 68 )( 7S ) 45 ( 4 )( 68 )( 75 ) 49 ( 4 ) ( 68 ) ( 7jS ) ex 73.12-21 ( 4 ) ( 68 ) ( 75 ) 25 ( 4 ) ( 68 ) ( 75 ) 29 ( 4 ) ( 68 ) ( 75 ) 40 ( 4 ) ( 68 ) ( 7S ) 51 ( 4 )( 68 )( 7S ) 59 ( 4 ) ( 68 ) ( 75 ) 61 ( 4 )( 68 )( 75 ) 63 ( 4 )( 68 )( 75 ) 65 ( 4 ) ( 68 ) ( 75 ) 75 ( 4 ) ( 68 ) ( 7S ) 77 ( 4 ) ( «) ( 75 ) 81 ( 4 )( 68 )( 75 ) 85 ( 4 )(* 8 )( 75 ) 87 ( 4 ) ( 68 ) ( 75 ) 88 ( 4 )( 68 )( 75 ) 89 ( 4 ) ( «.) ( 75 ) ex 73.14-01 ( 4 )( 68 )( 7i )( 147 ) 11 ( 4 )( 68 )( 7S )( 147 ) 13 ( 4 ) ( 68 ) ( 75 ) ( 147 ) 15 ( 4 )( 68 )( 75 )( 147 ) 19 ( 4 ) ( 68 ) ( 75 ) ( 147 ) 21 ( 4 ) ( 68 ) ( 75 ) ( 147 ) 41 ( 4 )( 68 )( 7S )( 147 ) 43 ( 4 )( 68 )( 75 )( 147 ) 45 ( 4 ) ( 6S ) ( 7S ) ( 147 ) 49 ( 4 ) ( 6a ) ( 7S ) ( 14 ? ) 81 ( 4 )( 68 )( 75 )( 147 ) 91 ( 4 ) ( 68 ) ( 7S ) ( 147 ) Wire of iron or steel : Flat wire : Other than alloy iron or steel : Not coated or plated with metal :  not over 0,01 inch in thickness  over 0,01 inch but not over 0,05 inch in thickness  over 0,05 inch in thickness Coated or plated with metal :  not over 0,01 inch in thickness  over 0,01 inch in thickness Alloy iron or steel : Not coated or plated with metal :  not over 0,01 inch in thickness  other than stainless steel Over 0,01 inch in thickness :  other than stainless steel Coated or plated with metal :  not over 0,01 inch in thickness  over 0,01 inch but not over 0,05 inch in thickness  over 0,05 inch in thickness Round wire : Other than alloy iron or steel : 609.2000 609.2100 609.2200 609.2500 609.2800 609.3040 609.3340 609.3500 609.3600 609.3700 No L 215 /48 Official Journal of the European Communities 12 . 8 . 85 NIMEXE code TS USA number Description 609.4010 609.4040 609.4055 609.4065 99 ( 4 ) ( 68 ) ( 75 ) ( 147 ) ex 73.63-50 ( 4 ) ( 68 ) ( 75 ) 74 ( 4 ) ( 68 ) ( 75 ) 79 ( 4 ) ( 68 ) ( 75 ) ex 73.64-50 ( 4 ) ( 68 ) { 7S ) 75 (&lt;) (&lt;*) (") 79 ( 4 ) ( 68 ) ( 75 ) ex 73.66-40 ( 4 ) ( 68 ) ( 7S ) ( 147 ) 81 ( 4 ) ( 68 ) ( 75 ) ( 147 ) 86 ( 4 )( 68 )( 75 )( 147 ) 89 ( 4 ) ( 68 ) ( 7S ) (I 47 ) ex 73.73-53 ( 4 ) ( 6S ) ( 7S ) 55 n c) n 59 ( 4 ) ( 68 ) ( 7S ) 74 ( 4 ) ( 68 ) ( 75 ) 83 ( 4 ) ( 6S ) ( 7S ) 8 9 ( 4 )( 68 )( 75 ) ex 73.74-51 ( 4 ) ( 68 ) ( 75 ) 52 ( 4 ) ( «) n 53 (&lt;)( 6S )( 7S ) 59 C )( 6S )( 7S ) 74 ( «)(")(") 83 ( 4 )( 68 )( 75 ) 89 ( 4 ) ( 68 ) ( 7J ) ex 73.76-13 ( 4 )( 68 )( 7S )( 147 ) 15 ( 4 )( 68 )( 7S )( 147 ) 16 ( 4 ) ( 68 ) ( 75 ) ( 147 ) 19 ( 4 )( 68 )( 75)(14 7 ) 609.4120 609.4125 609.4165 609.4315 609.4365 Under 0,060 inch in diameter Containing not over 0,25 percent by weight of carbon :  not coated or plated with metal  coated or plated with metal Containing over 0,25 percent by weight of carbon :  not coated or plated with metal  coated or plated with metal 0,060 inch or more in diameter Containing not over 0,25 percent by weight of carbon Not coated or plated with metal :  baling wire  other  coated or plated with metal Containing over 0,25 percent by weight of carbon  not coated or plated with metal  coated or plated with metal Alloy iron or steel Under 0,060 inch in diameter :  other than stainless steel or high-speed tool steel 0,060 inch or more in diameter :  other than stainless steel or high-speed tool steel Other wire : Other than alloy iron or steel :  not coated or plated with metal  coated or plated with metal Alloy iron or steel :  not coated or plated with metal  coated or plated with metal Milliners' wire and other wire covered with textile or other material not wholly of metal :  galvanized wire wholly of round iron or steel wire measuring not over 0,20 inch and not under 0,075 inch in diameter , if covered with plastics  other 609.4530 609.4560 609.7000 609.7200 609.7500 609.7600 642.9600 642.9700 CATEGORY 13 Wire products A. Barbed wire 73.26-00 642.0200 Barbed wire 12 . 8 . 85 Official Journal of the European Communities No L 215 / 49 NIMEXE code TS USA number Description B. Galvanized wire fencing ex 73.27-20 ( 28 ) 31 ( 28 ) 41 ( 28 ) 91 ( 28 ) Galvanized wire fencing wholly of round iron or steel wire measuring not over 0,20 inch and not under 0,075 inch in diameter , whether or not such wire is covered with plastics Chain-link fencing :  plastic covered  other  welded  other 642.3510 642.3530 642.3560 642.3570 C. Wire nails ex 73.31-92 ( I21 ) 96 ( 121 ) 97 (m ) 98 ( 121 ) Brads , nails , spikes , staples , and tacks of base metal : Of iron or steel ( except articles with heads of non-ferrous metals ): Of one piece construction : made of round wire :  under 1 inch in length and under 0,065 inch in diameter 646.2500 1 inch or more in length and 0,065 inch or more in diameter smooth shank :  not coated , plated or painted Coated , plated or painted :  galvanized  vinyl , resin , or cement coated  other Other :  not coated , plated , or painted Coated , plated or painted :  galvanized  vinyl , resin , or cement coated  other 646.2622 646.2624 646.2626 646.2628 646.2642 646.2644 646.2646 646.2648 D. Bale ties Bale ties , of iron or steel , with or without buckles or fastenings and whether or not coated with paint or other substance : Made from wire :  single loop ties made of round wire over 0,055 but not over 0,082 inch in diameter , and 7,5 or more but not over 10,5 feet in length  other 642.9000 642.9100 ex 73.14-01 ( 148 ) 11 ( 148 ) 13 ( 148 ) 15 ( 148 ) 19 ( 148 ) 21 ( 148 ) 41 ( 14S ) 43 ( 148 ) 45 ( 148 ) 49 ( 148 ) 81 ( 148 ) 91 ( 148 ) 99 ( 148 ) ex 73.66-40 ( 148 ) 81 ( 148 ) 86 ( 148 ) 89 ( 148 ) No L 215 / 50 Official Journal of the European Communities 12 . 8 . 85 NIMEXE code TS USA number Description CATEGORY 14 Black plate Black plate , not cut , not pressed , and not stamped to non-rectangular shape not coated or plated with metal and not clad  corrugated or crimped  other 607.6200 607.6400 ex 73.76-13 ( 148 ) 15 ( 148 ) 16 ( 148 ) 19 ( 148 ) ex 83.13-90 ( 148 ) ex 73.12-21 ( 18 «) 25 ( 186 ) 29 ( 186 ) 88 ( 186 ) 89 ( 186 ) ex 73.13-49 ( 18  ¬ ) 50 ( 186 ) 88 ( 186 ) 89 ( 186 ) ex 73.64-50 ( 186 ) 79 ( 186 ) ex 73.65-55 ( 186 ) 70 ( 18s ) ex 73.74-51 ( 186 ) 52 ( 186 ) 53 ( 186 ) 54(186 ) 59 ( 186 ) 83 ( 186 ) 89 ( 186 ) ex 73.75-11 ( 186 ) 19 ( 186 ) 63 ( 186 ) 64 ( 18S ) 69 ( 186 ) 73 ( 186 ) 79 ( 186 ) ex 73.08-01 ( 51 ) ( 124 ) 03 ( 51 )( 124 ) 05 ( 51 ) ( 124 ) 07 ( 51 ) ( 124 ) 21 ( 51 )( 124 ) 25 ( 51 ) ( 124 ) 29 ( J1 ) ( , 24 ) 41 ( »)( 124 ) 45 ( 51 ) ( 124 ) 49 ( 5i )( 124 ) ex 73.12-11 ( 51 )( 124 ) 19(51 )(, 24 ) 25 ( 51 ) ( 124 ) 29 ( 5i )( 124 ) 88 ( S1 )( 124 ) 89 ( si ) (i 24 ) ex 73.13-11 ( 51 )( 124 ) 16 ( 51 ) ( 124 ) 19 ( 51 )( 124 ) 23 ( S1 ) ( 124 ) 26 ( 51 )( 124 ) CATEGORY 15 Electrical sheet and strip 607.9205 607.9210 608.3900 Sheets of silicon electrical steel , not cut , hot pressed , and not stamped to non-rectangular shape , not coated or plated with metal and not clad :  pickled but not cold-rolled  other  strip , of silicon electrical steel , not cut , not pressed , and not stamped to non-rectangular shape , over 0,01 but not over 0,05 inch in thickness 12 . 8 . 85 Official Journal of the European Communities No L 215 / 51 NIMEXE code TS USA number Description 32 ( 51 ) ( 124 ) 34 ( 51 )( 124 ) 36 ( sl )(i 24 ) 41 ( 51 ) ( 124 ) 43 ( 51 ) ( I24 ) 45 ( 51 )( 124 ) 47(5i )( i24 ) 49 ( 51 ) ( 124 ) 50 ( S1 ) ( 124 ) 88 ( 51 ) ( 124 ) 89 ( si ) (i 24 ) ex 73.62-10 ( S1 )( 124 ) ex 73.64-20 ( 51 )( 124 ) 50 ( S1 ) ( 124 ) 79 ( S1 ) ( 124 ) ex 73.65-21 ( 51 ) ( 124 ) 23 ( 51 ) ( 124 ) 25 ( S1 )( 124 ) 53 ( 51 ) ( I24 ) 55 ( 51 ) ( 124 ) 70 ( 51 ) ( 124 ) ex 73.72-11 ( J1 )( 124 ) 19 ( 51 ) ( 124 ) ex 73.74-21 ( 51 )( 124 ) 29 ( S1 ) ( , 24 ) 51 ( 51 )0 24 ) 52 ( 51 ) ( 124 ) 59 ( 51 ) ( 124 ) 89 ( 5I ) ( I24 ) ex 73.75-11 ( 51 )( 124 ) 19 ( 51 ) ( 124 ) 29 ( S1 ) ( 124 ) 39 ( 51 ) ( 124 ) 49 ( 51 ) ( 124 ) 59 ( S1 ) ( 124 ) 69 ( »)( 124 ) 79 ( 51 ) ( 124 ) ex 73.12-77 ( 163 ) 81 ( 163 ) 85 ( 163 ) 87 ( 163 ) 89 ( 163 ) ex 73.13-82 ( 163 ) 84 ( 163 ) 86 ( 163 ) 87 ( , 63 ) 89 ( 163 ) 95 ( 163 ) 97(165 ) ex 73.64-79 ( 163 ) 90 ( 163 ) ex 73.65-70 ( I63 ) 81 ( 163 ) 83 ( 163 ) ex 73.74-83 ( 163 ) 89 ( 163 ) ex 73.75-73 ( , 63 ) 79 ( 163 ) 83 ( 163 ) 84 ( 163 ) 89 ( 163 ) 93 ( , 63 ) 99 ( 163 ) CATEGORY 16 Tin free steel Plates , sheets , and strip , all the foregoing , of iron or steel , whether or not cut , pressed , or stamped to non-rectangular shape , if electrolytically coated or plated with base metal other than tin , lead or zinc  plated or covered with chromium oxide or with chromium and chromium oxide  other 609.1710 609.1790 No L 215 / 52 Official Journal of the European Communities 12 . 8 . 85 NIMEXE code TS USA number Description CATEGORY 17 Cold rolled strip Strip , of iron or steel , not cut , not pressed , and not stamped to non-rectangular shape : Other than alloy iron or steel : Not over 0,01 inch in thickness :  cold rolled Over 0,01 but not over 0,05 inch in thickness , cold-rolled :  under 2 inches in width , in coils  other Over 0,05 inch in thickness :  cold rolled Alloy iron or steel : Not over 0,01 inch in thickness :  other than stainless steel , tool steel , or heat-resisting steel Over 0,01 but not over 0,05 inch in thickness :  other than silicon electrical steel , tool steel , heat-resisting steel or stainless steel Over 0,05 inch in thickness :  other than stainless steel , tool steel or heat-resisting steel 608.1940 608.2145 608.2150 608.2340 608.3820 608.5520 608.6720 ex 73.12-21 ( 5 ) (") ( 60 ) 29 ( 5 ) ( 59 ) ( 60 ) 30 ( s ) ( S9 ) ( 60 ) 40 ( 5 ) ( 59 ) ( 60 ) 59 ( s ) ( S9 ) ( 60 ) 6i (5) (59) (60 ) 63 (*)( »)(") 65 ( s ) nn 75 ( s )( s9)n 81 ( 5 ) ( 59 ) ( 60 ) ( 131 ) 85 ( 5 ) ( 59 ) ( 60 ) (, 31 ) 87 ( 5 ) ( 59 ) ( 60 ) ( 131 ) m ( s ) ( s9 ) n 89 ( 5 ) ( 59 ) ( 60 ) ( 13 .) ex 73.64-50 ( 4 ) ( 5 ) ( 59 ) ( 60 ) 75(V ( S )( S9 )( 60 ) 79 ( 4 ) ( 5 ) ( 59 ) ( 60 ) ( 131 ) ex 73.74-59 ( 4 ) ( 5 ) ( S9 ) ( 60 ) ( 68 ) ( ] 93 ) 74 ( 4 ) ( 5 ) ( 59 ) ( 6 ° ) ( 68 ) ( 193 ) 89(V ( S )( S9 )( 60 )( 68 )( 131 )( 193 ) ex 73.10-49 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 1SS ) ( 191 ) ex 73.12-61 ( 29s ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 63 ("a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 65 ( 29a )( 29b)( 29d )( 76 )( I88 )( 191 ) 81 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 85 ("a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 87 ( 29a )( 29b)( 29d )( 76 )( 188 )( 191 ) 89 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) ex 73.14-11 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 13 ( 29a )( 29b)( 29d)( 76 )( , 88 )( 191 ) 19 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 41 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 43 ( 29a )( 29b)( 29d)( 76 )( , 88 )( 191 ) 49 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 91 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 99 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) ex 73.63-79 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) ex 73.64-79 ( 29a ) ( 29b ) ( 29d ) ( 7S ) ( , 8S ) ( 191 ) ex 73.66-81 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 86 ( 29a )( 29b )( 29d )( 76 )( 188 )( 191 ) 89 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) ex 73.73-89 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) ex 73.74-89 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) ex 73.76-15 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 16 ( 29a )( 29b)( 29d)( 76 )( 188 )( 191 ) 19 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) CATEGORY 18 Cold finished and other bar A. Not cold formed 606.8600 I  other bars than deformed concrete reinforcing bars , other than alloy , not cold-formed , coated or plated with metal 12 . 8 . 85 Official Journal of the European Communities No L 215 / 53 NIMEXE code TS USA number Description B. Cold formed. Other bars of steel than deformed concrete reinforcing bars , cold-formed : Other than alloy steel :  containing over 0,1 % by weight of either sulphur or lead  other Alloy steel :  other than stainless steel or tool steel 606.8805 606.8815 606.9900 ex 73.10-30 ( 29a ) ( 29c) ( 76 ) 45 ( 29a ) ( 29c ) ( 76 ) 49 ( 29a ) ( 29c ) ( 76 ) ex 73.12-29 ( 29a ) ( 29c ) ( 76 ) 40 ( 29a ) ( 29c ) ( 76 ) 61 ( 29a ) ( 29c ) ( 76 ) 63 ( 29a ) ( 29c ) ( 76 ) 65 ( 29a ) ( 29c ) ( 7&lt;s ) 75 ( 29a ) ( 29c ) ( 7S ) 81 ( 29a ) ( 29c ) ( 76 ) 85 ( 29a ) ( 29c ) ( 76 ) 87 ( 29a ) ( 29c ) ( 76 ) 88 (29a ) ( 29c) ( 7S ) 89 (29a ) ( 29c ) ( 76 ) ex 73.14-01 ( 29a ) ( 29c ) ( 7S ) 11 ( 29a ) ( 29c ) ( 76 ) 13 ( 29a ) ( 29c ) ( 76 ) 15 ( 29a ) ( 29c ) ( 76 ) 19 (29a)(29c)(76 ) 21 ( 29a ) ( 29c ) ( 7S ) 41 ( 29a ) ( 29c ) ( 76 ) 43 ( 29a ) ( 29c ) ( 76 ) 45 ( 29a ) ( 29c ) ( 76 ) 49 ( 29a ) ( 29c ) ( 76 ) 81 ( 29a ) ( 29c ) ( 76 ) 91 ( 29a ) ( 29c ) ( 76 ) 99 ( 29a ) ( 29c ) ( 76 ) ex 73.63-50 ( 29a ) ( 29c ) ( 76 ) 74 ( 29a ) ( 29c ) ( 76 ) 79 ( 29a ) ( 29c) ( 76 ) ex 73.64-50 (29a ) ( 29c ) ( 76 ) 75 ( 29a ) ( 29c ) ( 76 ) 79 ( 29a ) ( 29c ) ( 76 ) ex 73.66-40 ( 29a ) ( 29c ) ( 76 ) 81 ( 29a )( 29c)( 76 ) 86 ( 29a ) ( 29c ) ( 76 ) 89 ( 29a ) ( 29c ) { 76 ) ex 73.73-53 ( 29a ) ( 29c ) ( 6g ) ( 76 ) ( 4 ) 54 ( 29a ) ( 29c ) ( 68 ) ( 76 ) ( 4 ) 55 ( 29a ) ( 29c ) ( 68 ) ( 76 ) ( 4 ) 59 ( 29a ) ( 29c) ( 68 ) i 76 ) ( 4 ) 74 ( 29a )( 29c )( 68 )( 76)(4 ) 83 ( 29a ) ( 29c ) ( 68 ) i 76 ) ( 4 ) 89 ( 29a ) ( 29c ) ( 68 ) ( 76 ) ( 4 ) ex 73.74-51 ( 29a ) ( 29c ) ( 68 ) ( 76 ) ( 4 ) 52 (2 »a)(29c)(M)(76)(4 ) 53 ( 29a ) ( 29c) ( 6S ) ( 7S ) ( 4 ) 59 ( 29a ) ( 29c ) ( 68 )( 76 )( 4 ) 74 ( 29a ) ( 29c ) ( 68 ) ( 76 ) ( 4 ) 83 ( 29a ) ( 29c ) ( 68 ) ( 76 ) ( 4 ) 89 ( 29a ) ( 29c ) ( 68 ) ( 76 ) ( 4 ) ex 73.76-13 ( 29a )( 29c )( 68 )( 76 )( 4 ) 14 ( 29a ) ( 29c) ( 6S ) ( 76 ) ( 4 ) 15 ( 29a )( 29c )( 68 )( 76 )( 4 ) 16 ( 29a ) ( 29c ) ( 68 )( 76 )(4 ) 19 ( 29a )( 29c)( 68 )( 76 )( 4 ) No L 215 / 54 Official Journal of the European Communities 12 . 8 . 85 NIMEXE code TS USA number Description C. Hollow drill steel: Hollow drill steel : Other than alloy steel :  valued not over 8 cents per pound  valued over 8 cents per pound  alloy steel 607.0500 607.0700 607.0900 ex 73.10-18 ( 187 ) ex 73.63-29 ( 187 ) 50 ( 187 ) 72 ( 187 ) 74 ( 187 ) 79 ( 187 ) ex 73.73-53 ( 187 ) 54 ( 187 ) 55 ( 187 ) 59 ( 187 ) 72(is7 ) 74 ( 18 7 ) 83 ( 187 ) 89 ( 187 ) CATEGORY 19 Bar shapes under 3 inches Angles , shapes and sections of iron or steel , hot-rolled ; or , cold-formed and weighing over 0,29 pound per linear foot : Not drilled , not punched , and not otherwise advanced : Other than alloy iron or steel : Having a maximum cross-sectional dimension of less than 3 inches  angles  channels  other 609.8050 609.8070 609.8090 ex 73.11-11 ( 77 )( 191 ) 12 ( 77 ) ( 191 ) 14 ( 7 7 ) ( 191 ) 16 ( 77 ) ( 191 ) 19 ( 7 7)(191 ) 31 ( 77 )( 191 ) 39 (7 7 ) ( 191 ) 41 ( 77 )( 191 ) 43 ( 77 ) ( 191 ) 49 ( 77 )( 191 ) ex 73.63-29 ( 77 )( 191 ) 50 ( 77 )( 191 ) 72 ( 77 )( 191 ) 74 ( 77 ) (m ) 79 ( 77 ) ( 191 ) ex 73.73.33 ( 77 )( 191 ) 34 ( 77 )( 191 ) 35 ( 77 ) ( 191 ) 36 ( 77 )( 191 ) 39 ( 77 ) ( 191 ) 43 ( 77 )( 191 ) 49 ( 77 )( 191 ) 53 ( 77 )( 191 ) 54 ( 77 ) ( 191 ) 55 ( 77 ) ( 191 ) 59 ( 77 )( i9i ) 72 ( 77 ) (1 91 ) 74 ( 77 ) (1 91 ) 83 ( 77 )( 191 ) 89 ( 77 ) ( I91 ) 12 . 8 . 85 Official Journal of the European Communities No L 215 / 55 NIMEXE code TS USA number Description CATEGORY 20 Reinforcing bars Deformed concrete reinforcing bars :  other than alloy steel  alloy steel 606.7900 606.8100 ex 73.10-12 14 ex 73.63-29 ( 71 ) ex 73.73-33 ( 71 ) 34 D 35 D 36 ( 71 ) 39 ( 71 ) CATEGORY 23 Rail and track accessories  wheels and axles A. Rail and track accessories ex 73.16-51 ( 192 ) 95 ( 192 ) 99 ( 192 ) ex 73.31-97 (") 98 ( 2S ) 610.2500 610.2600 646.3020 Joint bars and tie plates :  other than alloy steel  alloy steel  Railway track spikes B. Wheels and axles ex 86.09-51 59 690.2500 690.3000 Parts of rail locomotives and rolling-stock :  Axles and parts thereof, and axle bars , all of the foregoing of iron or steel  Wheels and parts thereof, of iron or steel ; and any of such wheels or parts imported with iron or steel axles fitted in them No L 215 / 56 Official Journal of the European Communities 12 . 8 . 85 FOOTNOTES AND DEFINITIONS A. Footnotes ( 4 ) Excluding 'tool steel ', 'high-speed tool steel', 'tool steel of the type described in headnote 2 (H ) (vii )', and 'chipper knife steel' as defined in schedule 6 , part 2 , subpart B , 2 (H), ( v ), ( vi ), ( vii ) and (viii ) of the Tariff Schedules of the United States Annotated . ( 5 ) Covered if less than 3 / 16 inch ( 0,48 cm ) in thickness . ( 14 ) Covered if not in coil . ( 25 ) Covered if hot-rolled , semi-finished of approximately circular section , in coil and not under 0,20 inch ( 0,51 cm ) nor over 0,74 inch ( 1,88 cm ) in diameter . ( 26 ) Covered if railway track spikes . ( 2S ) Covered if galvanized wire fencing 'wholly of round iron or steel wire measuring not over 0.20 inch ( 0,51 cm) and not under 0.075 inch (0,19 cm) in diameter , whether or not such wire is covered with plastics .' ( 29a ) Covered if cross-section in the form of circles , segments of circles , ovals , isosceles triangles , rectangles , hexagons , octagons , or quadrilaterals with only two sides parallel and the other two sides equal . ( 29b ) If of rectangular section and hot-rolled covered if 3 / 16 inch (0,48 cm ) or more in thickness and 8 inches ( 20,32 cm ) or less in width . ( 29c ) If of rectangular section and cold-rolled covered if 3 / 16 inch ( 0,48 cm ) or more in thickness and 12 inches ( 30,48 cm) or less in width . ( 29d ) If of approximately circular section and hot-rolled , excluded if in coils , not under 0,20 inch ( 0,51 cm ) in diameter and not over 0,74 inch ( 1,88 cm ) in diameter . ( 33 ) Covered if cold-rolled . ( 34 ) Covered if cold-formed or cold finished . ( 51 ) Covered if 'silicon electrical steel ' as defined in schedule 6 , part 2 , subpart B , 2 (h ) ( ix ) of the Tariff Schedules of the United States Annotated . ( 59 ) Covered if cover 0,5 inch ( 1,27 cm ) in width and cold-rolled . ( 60 ) Covered if 12 inches ( 30,48 cm), or under in width . ( 68 ) Excluded if containing by weight over 11,5 percent chromium and less than 1 percent carbon . ( 71 ) Covered if 'deformed concrete reinforcing bars', as defined in schedule 6 , part 2 , subpart B , 3 (d ) of the Tariff Schedules of the United States Annotated . ( 75 ) Covered if 'wire' as defined in schedule 6 , part 2 , subpart B , 3 ( i ) of the Tariff Schedules of the United States Annotated . ( 76 ) Excluded if 'wire' as defined in schedule 6 , part 2 , subpart B , 3 ( i ) of the Tariff Schedules of the United States Annotated . ( 77 ) Covered if structural shape having a maximum cross-section dimension of less than 3 inches ( 7,62 cm ). If cold-formed , excluded if weighing 0,29 pound (0,13 kg ) or less per linear foot ( 0,30 m). Excluded if drilled , punched or otherwise advanced . ( 121 ) Excluded if thumb tacks ; drive pins , studs and other fasteners suitable for use in powder-actuated hand tools ; staples in strip form ; corrugated fasteners , glaziers point , hook nails and ring nails ; or railway track spikes . Also excluded if cut nails . Also excluded if coated or plated with precious metals . ( 124 ) Covered if pickled or cold-rolled and over 12 inches ( 30,48 cm ) in width and less than 3 / 16 inch ( 0,48 cm ) in thickness . Also covered if not over 12 inches (30,48 cm ) in width and over 0,01 inch ( 0,025 cm ) not over 0,05 inch ( 0,127 cm ) in thickness . Also , if cold-rolled , product must be over 0,5 inch ( 1,27 cm ) in width . ( 131 ) Excluded if electrolytically coated or plated with base metal other than tin , lead , or zinc or chromium . ( 147 ) Excluded if bale ties . ( 148 ) Covered if bale ties . ( 163 ) Covered if plates , sheets or strip of iron or steel , as defined in schedule 6 , part 2 , subpart B , 3 ( g ) and ( h ) of the Tariff Schedules of the United States Annotated . 12 . 8 . 85 Official Journal of the European Communities No L 215 / 57 ( 164 ) Covered either if 3 / 16 inch ( 0,48 cm ) or more in thickness and 12 inches ( 30,48 cm ) or less in width or if not greater than 0,50 inch ( 1,27 cm ) in width , covered if not in coil . ( 186 ) Covered if 'black plate', as defined in schedule 6 , part 2 , subpart B , 3 ( g ) ( i ) of the Tariff Schedules of the United States Annotated . ( 187 ) Covered if 'hollow drill steel ' as defined in schedule 6 , part 2 , subpart B , 3 ( e ) of the Tariff Schedules of the United States Annotated . ( 19 ° ) Covered if 'alloy iron or steel ' as defined in schedule 6 , part 2 , subpart B , 2 (h ) ( i ) or ( ii ) of the Tariff Schedules of the United States Annotated . ( 191 ) Excluded if 'alloy iron or steel ' as defined in schedule 6 , part 2 , subpart B , 2 (h ) ( i ) or ( ii ) of the Tariff Schedules of the United States Annotated . ( 192 ) Covered if joint bars or tie plates as defined in schedule 6 , part 2 , subpart B , 3 ( e ) and (m ) of the Tariff Schedules of the United States Annotated . ( 193 ) Excluded if containing by weight less than 0,3 % carbon and 4 % to 11,5 % chronium . B. Definitions Extracts from schedule 6 , part 2 , subpart B of the Tariff schedules of the United States Annotated : 2 . ( h ). Alloy iron or steel : ( i ) iron which contains one or more of the following elements in the quantity , by weight , respectively indicated : over 3,00 percent of manganese , or over 5,00 percent of phosphorus , or over 5,00 percent of sulphur , or over 3,00 percent of silicon , or over 0,20 percent of chromium , or over 0,10 percent of molybdenum , or over 0,30 percent of tungsten , or over 0,10 percent of vanadium , or over 0,60 percent of any other metallic element ; and ( ii ) steel which contains one or more of the following elements in the quantity , by weight , respectively indicated : over 1,65 percent of manganese , or over 0,25 percent of phosphorus , or over 0,35 percent of sulphur , or over 0,60 percent of silicon , or over 0,60 percent of copper , or over 0,30 percent of aluminium , or over 0,20 percent of chromium , or over 0,30 percent of cobalt , or over 0,35 percent of lead , or over 0,50 percent of nickel , or over 0,30 percent of tungsten , or over 0,10 percent of any other metallic element . ( iii ) 'iron or steel ' includes alloy iron and steel ; ( iv ) ' stainless steel ' refers to any alloy steel which contains by weight less than 1 percent of carbon and over 11,5 percent of chromium ; ( v ) 'tool steel ' refers to alloy steel which contains the following combinations of elements in the quantity , by weight , respectively indicated : (A ) not less than 1,0 percent carbon and over 11,0 percent chromium ; or (B ) not less than 0,3 percent carbon and 1,25 percent to 11,0 percent inclusive chromium ; or (C ) not less than 0,85 percent carbon and 1,0 percent to 1,8 percent inclusive manganese ; or (D ) 0,9 percent to 1,2 percent inclusive chromium and 0,9 percent to 1,4 percent inclusive molybdenum ; or (E ) not less than 0,5 percent carbon and not less than 3,5 percent tungsten ; ( F ) not less than 0,5 percent carbon and not less than 5,5 percent tungsten ; ( vi ) 'high-speed tool steel ' refers to all tool steel which contains by weight , not less than 0,5 percent carbon and not less than 3,5 percent molybdenum ; or not less than 0,5 percent carbon and not less than 5,5 percent tungsten ; No L 215 / 58 Official Journal of the European Communities 12 . 8 . 85 ( vii ) 'tool steel of the type described in headnote 2 ( h ) ( vii )' refers to alloy tool steel which contains , in addition to iron , each of the following elements by weight in the amounts specified : carbon : not less than 0,95 nor more than 1,13 percent ; manganese : not less than 0,22 nor more than 0,48 percent ; sulfur : none , or not more than 0,03 percent ; phosphorus : none , or not more than 0,03 percent ; silicon : not less than 0,18 nor more than 0,37 percent ; chromium : not less than 1,25 nor more than 1,65 percent nickel : none , or not more than 0,28 percent ; copper : none , or not more than 0,38 percent ; molybdenum : none , or not more than 0,09 percent ; ( viii ) 'chipper knife steel ' refers to alloy tool steel which contains , in addition to iron , each of the following elements by weight in the amount specified : carbon : not less than 0,48 nor more than 0,55 percent ; manganese : not less than 0,20 nor more than 0,50 percent ; silicon : not less than 0,75 nor more than 1,05 percent ; chromium : not less than 7,25 nor more than 8,75 percent ; molybdenum : not less than 1,25 nor more than 1,75 percent ; tungsten : none , or not more than 1,75 percent ; vanadium : not less than 0,20 nor more than 0,55 percent ; ( ix ) 'silicon electrical steel ' refers to alloy steel containing , by weight , not over 6,0 percent of silicon , which may also contain aluminium not in excess of 0,5 percent by weight , but containing no other metallic elements that would render the steel an alloy steel as defined in headnote 2 ( h ) ( ii ) of this subpart ; 3 . Forms and condition of iron and steel ( d ) Bars : Products of solid section not conforming completely to the respective specifications set forth herein for blooms , billets , slabs , sheet bars , wire rods , plates , sheets , strip , wire , rails , joint bars , or tie plates and which have cross sections in the shape of circles , segments of circles , ovals , triangles , rectangles , hexagons , or octagons . Deformed concrete reinforcing bars are hot-rolled steel bars , of solid cross section , having deformations of various patterns on their surfaces . ( e ) Hollow drill steel: A hollow steel product in any cross section suitable for use in making mining drills or mining drill rods , with the largest internal cross-sectional dimension not greater than one-third of the largest external cross-sectional dimension . ( f) Wire rods: A coiled , semifinished , hot-rolled product of solid cross section , approximately round in cross section , not under 0,20 inch nor over 0,74 inch in diameter . ( g ) Plates and sheets : Plates are flat-rolled products whether or not corrugated or crimped , in coils or cut to length 0,1875 inch or more in thickness and , if not cold-rolled , over 8 inches in width , or , if cold-rolled , over 12 inches in width . Sheets are flat-rolled products whether or not corrugated or crimped , in coils or cut to length , under 0,1875 inch in thickness and over 12 inches in width . For the purposes of this subpart  ( i ) the term 'black plate' refers to cold-rolled steel sheets , not coated under 0,0142 inch in thickness ; ( h ) Strip : A flat-rolled product whether or not corrugated or crimped , in coils or cut to length , under 0,175 inch in thickness , and , if cold-rolled , over 0,50 inch but not over 12 inches in width or , if not cold-rolled , not over 12 inches in width . ( i ) Wire: A finished , drawn , non-tubular product , of any cross-sectional configuration , in coils , and not over 0,703 inch in maximum cross-sectional dimension . The term also includes a product of solid rectangular cross section , in coils , with a cold-rolled finish , and not over 0,25 inch thick and not over 0,50 inch wide . ( j ) Angles, shapes and sections : Products which do not conform completely to the respective specifications set forth herein for blooms , billets , slabs , sheet bars , bars , wire rods , plates , sheets , strip , wire , caits , joint bars , or tie plates , and do not include any tubular products . ( 1 ) Joint bars : Hot-rolled steel products designed to connect the ends of adjacent rails in track . Joint bars are usually punched or slotted . (m ) Tie plates: Hot-rolled steel products used to support rails in track , to maintain track gauge and protect the ties . Tie plates are punched to provide roles for spikes and have one or two shoulder sections as rail guides . EUROPEAN COMMUNITY ANNEX II ATTRIBUTION OF QUANTITIES EXPORTED OR FOR WHICH AN EXTRACT IS ISSUED EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY ANNEX III class="page"> EUROPEAN COMMUNITY class="page"> 12 . 8 . 85 Official Journal of the European Communities No L 215 / 67 ANNEX IV Technical provisions relating to export licences , extracts thereof, and certificate forms 1 . Licences , extracts thereof and forms shall be made up in sets containing at least one original , a copy for the issuing authority and a copy for the Commission . Certificate forms shall be made up in sets containing at least one original , a copy for the customs , a copy for the authority issuing the export licence or the extract thereof and a copy for the Commission . 2 . Forms referred to in point 1 shall be printed on white paper , dressed for writing , and weighing at least 40 g /m2 . Their size shall be 210 x 297 mm . 3 . The Member States shall be responsible for having the forms referred to in point 1 printed . These may also be printed by printers appointed by the Member State in which they are established . In the latter case , reference to the appointment by the Member State must appear on each form . Each form shall bear an indication of the printer's name and address , or a mark enabling the printer to be identified , and an individual serial number . The number shall be preceded by the following letters according to the country in which the forms are utilized : 'BE ' for Belgium , 'DK' for Denmark , 'DE ' for the Federal Republic of Germany , 'FR' for France , 'GR' for Greece , ' IE ' for Ireland , 'IT' for Italy , 'LU' for Luxembourg , 'NL' for the Netherlands and 'GB' for the United Kingdom . 4 . Licences , extracts thereof and forms shall be printed in one of the official languages of the Community , as specified by the competent authorities of the issuing Member State . Certificates shall be printed in English .